Truax, J.,
(dissenting.) I cannot concur with the conclusion reached by my associates. There is no evidence tending to show any negligence on the part of the plaintiff, while there is evidence tending to show that the defendant was negligent, and therefore the negligence of the child’s parents, even conceding that the child’s parents were negligent, is immaterial. Cumming v. Railroad Co., 104 N. Y. 669, 10 N. E. Rep. 855. The evidence offered by the plaintiff shows that the driver was extremely careless in the method in which he drove through this street. 1 am also of the opinion that the question of the parents’ negligence should have been submitted to the jury. Ames v. Railroad Co., 56 N. Y. Super. Ct. 3, 4 N. Y. Supp. 803; Chrystal v. Railroad Co., 22 Wkly. Dig. 551. I do not see how we can hold, as matter of law, that it was negligence in the mother to let the child go out into the room where the father was; or that it was negligent for the father to take his eyes for a few moments from the child while it was with him in the house. I am of the opinion that the judgment should be reversed, and a new trial ordered, with costs to the appellant, to abide the event.